United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3092
                                    ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       *
      v.                               *
                                       * Appeal from the United States
Francisco Javier Alvarez-Trevino,      * District Court for the
also known as Fransicso Alvarez-       * District of Nebraska.
Trevinos, also known as Margarito      *
Trevino Alvarez, also known as         *       [UNPUBLISHED]
Margarito Alvarez,                     *
                                       *
             Appellant.                *
                                  ___________

                            Submitted: June 21, 2000

                                Filed: June 27, 2000
                                    ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                    ___________

PER CURIAM.

       Francisco Javier Alvarez-Trevino appeals from the final judgment entered in the
district court1 after he pleaded guilty to being unlawfully present in the United States

      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
following deportation, in violation of 8 U.S.C. § 1326(a). The district court sentenced
Mr. Alvarez-Trevino to fifty-seven months imprisonment and three years supervised
release. For reversal, he argues the district court erroneously believed that, because he
did not satisfy the departure criteria under U.S. Sentencing Guidelines Manual § 2L1.2,
comment. (n.5) (1998), it lacked discretion to depart on the ground that his state felony
conviction did not warrant a sixteen-level enhancement under U.S. Sentencing
Guidelines Manual § 2L1.2(a) (1998).

       Upon careful review of the record, we are convinced that the district court’s
refusal to depart in this case was an unreviewable exercise of discretion. See United
States v. Field, 110 F.3d 587, 591 (8th Cir. 1997).

      Accordingly, we affirm.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-